     Case 19-05583-5-SWH                   Doc 8 Filed 12/09/19 Entered 12/09/19 07:00:07       Page 1 of 4
VAN−053 Order and Notice to Debtor Chapter 7 − Rev. 05/14/2014

                             UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF NORTH CAROLINA
IN RE:
Marjorie Collins Mobley                                          CASE NO.: 19−05583−5−SWH
( debtor has no known aliases )
79 Grovewood Lane                                                DATE FILED: December 5, 2019
Chapel Hill, NC 27516
                                                                 CHAPTER: 7




                                              ORDER AND NOTICE TO DEBTOR

IT IS ORDERED AND NOTICE IS HEREBY GIVEN THAT:

Your voluntary petition has been received for filing with the court. If you intend to file a petition for relief
under bankruptcy law of the United States and your debts are primarily consumer debts, the Clerk of Court
is required to notify you of each chapter of the Bankruptcy Code under which you may seek relief. You
should already have received this information in a Notice to Individual Consumer Debtors. If you have any
questions concerning any of these chapters or should you want to convert your case to another chapter,
contact your attorney.

A meeting of creditors in your case will be conducted within the next 20−60 days. You are required by law
to attend this meeting. You will be examined under oath by the court−appointed officer presiding over the
meeting. You are expected to dress appropriately for ALL court appearances. Shorts, tank tops, etc. are
not considered appropriate court attire.

If an emergency situation arises where you find yourself unable to comply with the order requiring your
appearance at the 341 meeting, contact your attorney immediately. Failure to appear at the 341 meeting
could result in an order being issued to dismiss your case or deny your discharge without further notice.
You must bring a picture identification (ID), your social security card, a copy of your most recent Federal
tax return or a written statement that the return was not filed, and your pay stubs for the prior 60 days
before filing to the 341 meeting. Acceptable forms of photo identification are: valid state driver license or
state issued identification card, military identification, valid passport, legal resident alien card. Acceptable
proofs of social security number are: social security card, W−2 form for the most recent tax year, pay stub,
Social Security Administration statement, military or student identification card, valid state driver license
from states using social security number as driver license number.

You are directed to take the following actions or steps to assist the court in administering your bankruptcy
case.

      1. Keep the court and the trustee informed of your current mailing address at all times.
      2. You must file certain documents with the court. Failure to file required documents may result in
         automatic dismissal or a show cause hearing. If your required documents are missing, you will
         receive a notice identifying the missing documents.
      3. You must file a certification by March 7, 2020 that you completed an instructional course
         concerning personal financial management as described in Section 111 of the Bankruptcy Code.
         Failure to file this certification may result in the closing of your case without entry of discharge. If
         you later file a motion to reopen your case to file the certification, you will be charged a fee
         to reopen the case. Notice of the motion to reopen must be given to all creditors before the
         court will consider the motion.
      4. Within 14 days of the date of filing, you must serve the following on the bankruptcy administrator in
         electronic format at means_test@nceba.uscourts.gov with the case number and last name in the
         subject line, separated by commas: a copy of your most recent Federal income tax return or a
         written statement that the return was not filed, and your pay stubs for the prior 60 days before filing.
         If you are filing without the assistance of an attorney and are unable to provide these documents in
    Case 19-05583-5-SWH          Doc 8 Filed 12/09/19 Entered 12/09/19 07:00:07                 Page 2 of 4

       electronic format, you may provide the documents to the bankruptcy administrator at 434
       Fayetteville Street Mall, Suite 640, Raleigh, NC 27601.

    5. Within 30 days after the date of the filing of your petition or by the time of the meeting of creditors,
       whichever is earlier, you must file a statement as to the disposition of the property securing
       consumer debts. You must advise the court:
       (a) whether you intend to abandon the property;
       (b) whether you intend to redeem the property; or
       (c) whether you intend to reaffirm the debt secured by the property. Should you choose to reaffirm
       the debt, a reaffirmation agreement in the form required by Section 524(k)(4)−(7) of the Bankruptcy
       Code must be filed with the court.
    6. As a result of the filing of your petition, all of your property is now under the exclusive jurisdiction of
       the United States Bankruptcy Court. The term "property" is used in its broadest meaning and
       includes all tangible property, intangible property and all rights to receive property such as accounts
       receivable and tax refunds. The general rule is that any property that you acquire after filing your
       petition is your property, and not property within your bankruptcy case. There is, however, an
       important exception. If you acquire money or property within 180 days after filing your petition as
       the result of (a) an inheritance, (b) property settlement or divorce decree, or (c) as a beneficiary of a
       life insurance policy or death benefit plan, you must report the acquisition to the trustee within 10
       days of the time that the property was acquired. That property becomes part of your bankruptcy
       estate. If you inherit property 181 days after filing the petition, it is yours and it need not be
       reported.
    7. All of your property should be kept at one location. Any property in the possession of another
       person at a different location should be identified for the trustee.
    8. If your petition does not contain an itemized listing of the major household goods and personal
       belongings with a statement of the value of each item, you should prepare such a list and forward it
       to your attorney for delivery to the trustee at the meeting of creditors. If you do not have an
       attorney, provide the list to the trustee at the meeting of creditors.
    9. You should deliver to your attorney, or trustee any tax refunds you receive after your petition is
       filed.
   10. Do not transfer any property or surrender possession of any property to any person, firm or
       corporation, other than your attorney or the trustee without a specific order of this court authorizing
       the same.
   11. Cooperate with the trustee and the court−appointed appraiser or auctioneer.
   12. If a complaint is filed against you or you are served with any papers regarding your case that you
       do not understand, contact your attorney for advice and direction.
   13. You must keep adequate insurance coverage on any motor vehicle. Failure to do so could result in
       the court entering an order directing you to store the vehicle at your expense until proof of
       insurance is furnished to the court and the affected creditor.
   14. If no complaints are filed against you objecting to your discharge generally or if no extensions of
       time have been granted for the filing of such complaints, your discharge will be entered. You should
       receive your discharge in the mail within 30 days after the last date for filing objections to your
       discharge.

Chapter 7 of the Bankruptcy Code is designed to give honest individuals who find themselves in financial
difficulty a "fresh start."

If an individual makes a full disclosure of that individual's financial affairs, submits to examination by the
trustee and creditors, has not committed fraudulent acts prior to or in connection with the bankruptcy, has
not received a chapter 7 discharge within 8 years or a chapter 12 or 13 discharge in a case commenced
within 6 years (unless certain requirements are met) and is not "abusing" the bankruptcy process, then that
individual is entitled to the "fresh start."

There are several elements that make up the "fresh start" in a chapter 7 case. The first is the automatic
stay which goes into effect immediately upon filing the petition; however, if you have filed more than one
bankruptcy petition within the last year, the stay may be limited to 30 days or may not exist at all. The stay
prohibits creditors from taking any action to collect most pre−bankruptcy debts. This means no lawsuits, no
repossessions, no threatening telephone calls and no collection letters.

Another aspect of the fresh start is the debtor's right to retain exempt property. The exemptions provided
by North Carolina state law are recognized in federal bankruptcy cases, and chapter 7 debtors may keep
exempt property. If no objections to the claim for exemptions are filed within 30 days after the initial
meeting of creditors, your exemptions will be allowed as claimed.
    Case 19-05583-5-SWH           Doc 8 Filed 12/09/19 Entered 12/09/19 07:00:07               Page 3 of 4

Probably the most important part of the fresh start is the discharge, the effect of which is to eliminate your
personal liability for most of your pre−bankruptcy debts.

The discharge injunction will go into effect when the discharge order is entered. It will replace the
automatic stay and will be your permanent protection from creditor harassment. The discharge injunction
does not prevent creditors from repossessing their collateral if your secured loans are in default, but you
are protected from any actions by a creditor to collect a discharged debt. If a creditor tries to collect a
discharged debt from you, that creditor may have violated the discharge injunction and could be held in
contempt. Your Discharge Order Is An Important Document and Should Be Kept With Your
Permanent Records.

Not all pre−bankruptcy debts are discharged in chapter 7 cases. Obligations for alimony, child support,
educational loans, fines and penalties, judgments arising from death or personal injury while driving under
the influence of alcohol, drugs or another substance, and debts incurred in the course of a divorce or
separation are not affected by your chapter 7 discharge. Educational loans excepted from discharge
nevertheless may be discharged if you can show that paying the debt will create an "undue hardship" for
you and your dependents.

If you fail to list a creditor and that creditor had no knowledge of your bankruptcy, your obligation to that
creditor may not be discharged. Debts that arose after the filing of your petition are not affected by the
discharge.

Your chapter 7 discharge does not affect the liability of any co−maker, endorser or guarantor for your
debts. If a friend guaranteed a loan for you with a bank, the bank is free to collect the debt from the
guarantor.

A chapter 7 discharge will not affect the validity of most liens. If you borrowed money to purchase an
automobile and the automobile is collateral for repayment of the loan, the lien on the automobile will
survive your bankruptcy. The bankruptcy law permits debtors to avoid judicial liens (judgments) and
nonpossessory, nonpurchase money liens on certain types of property (including household goods but not
including automobiles), to the extent that the lien impairs an exemption. If you own property that would be
exempt except for a judicial lien or a nonpossessory, nonpurchase money lien, you may be able to avoid
the lien to the extent of the exemption. Procedurally, a motion must be filed with the court requesting that
such a lien be avoided − if not avoided, the lien remains enforceable.

Any agreement you sign after entry of the discharge order agreeing to repay a discharged debt is void and
unenforceable. Agreements that you signed prior to the entry of the order of discharge agreeing to be
personally liable for a pre−petition debt may be enforceable if the requirements of the Bankruptcy Code are
met.

You may want to pay a debt that has been discharged and you may do so. Keep in mind, however, that
any payment you make is strictly voluntary on your part − you have no obligation to pay a discharged debt
and if a creditor should put pressure on you to collect a discharged debt, that creditor may be in violation of
the discharge injunction.

The bankruptcy law prohibits governmental units from discriminating against you because of your
bankruptcy petition. A city, county, state or federal government may not deny you a license, permit, charter
or franchise because of your bankruptcy.

You also have the protection from discrimination in employment by either a governmental unit or private
employer. If you are fired, don't get promoted, or are denied a raise because of your bankruptcy, your
employer may have violated the antidiscrimination provision in the Bankruptcy Code and the employer may
be liable to you for damages. Similarly, if you apply for new employment, the prospective employer is
prohibited from denying you employment based solely on your bankruptcy filing.

Failure to comply with any of the instructions set forth herein could result in a dismissal of your case or
denial of your discharge. If you have any questions regarding the use or disposition of your property or the
administration of your case, contact your attorney and let him or her advise you. Should your case be
dismissed and you file another petition within one year, the automatic stay may be limited to 30 days or not
go into effect absent a motion and order imposing or extending the automatic stay.

Individual debtors may request to receive orders and court notices by email rather than by U.S. Mail. Only
the court can serve notices on the debtor electronically. To receive email notification, each debtor must
complete and file a form that can be found on the court's website at
http://www.nceb.uscourts.gov/sites/nceb/files/frmDeBNCombined.pdf or the form may be obtained at the
    Case 19-05583-5-SWH         Doc 8 Filed 12/09/19 Entered 12/09/19 07:00:07             Page 4 of 4

Clerk's Office front counter. The form can be filed electronically by the attorney for debtor(s), the debtor
may bring the form to the court during normal business hours or the form may be mailed to the court at PO
Box 791, Raleigh, NC 27602. If only one joint debtor requests electronic notice, the other debtor will
continue to receive court orders and notices by mail.

The court knows that bankruptcy is not a happy experience, but once your discharge is entered we hope
that you will receive the "fresh start" that is your right under the Bankruptcy Code.

DATED: December 9, 2019

                                                          Stephani W. Humrickhouse
                                                          United States Bankruptcy Judge
